Citation Nr: 1825919	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  16-32 139	)	DATE
	)
	)


THE ISSUE


Whether a July 9, 1986, decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for an acquired psychiatric disorder, should be revised or reversed on the basis of clear and unmistakable error (CUE).

REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Air Force from August 1963 to October 1964.   
This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in a July 9, 1986, Board decision that that denied entitlement to service connection for an acquired psychiatric disorder.


FINDING OF FACT

On April 13, 2018 the Board was notified by the Regional Office that the moving party died on March [REDACTED], 2018.  


CONCLUSION OF LAW

Due to the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C. §§ 5109A, 5112(b)(1), 7111 (2012); 38 C.F.R. §§ 20.1302, 20.1400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the moving party died during the pendency of this motion.  As a matter of law, a moving party's motion for clear and unmistakable error (CUE) in a prior Board decision does not survive their death.  See Haines v. West, 154 F.3d 1298, 1300-02 (Fed. Cir. 1998).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C. §§ 5109A, 5112(b), 7111; Haines, supra; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 C.F.R. §§ 20.1302, 20.1400 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2017).



ORDER

The motion is dismissed.





                       ____________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



